                                                                         f   ;_I\[-~(!~                      r)~:7,;~f'
                                                                         t }\ /   ~~   1...   _I   I   .If   ! , __ J l ... ~ 1


                                                                         l-l J-,cn-~nNICi\l ,LY FI LFU
                                                                         lX °C :: ·
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            DATE                      j ILi                   D      ~=]1.;i1:;u;;1 -
------------------------------------------------------------X
Lily Pirouzian,
                                   Petitioner,                               20   CIVIL 10540 (AJN)

                  -against-                                                            JUDGMENT

Credit Suisse Securities (USA) LLC,

                                   Respondent.
----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated July 1, 2021, Petitioner Lily Pirouzian petitions to confirm a

FINRA arbitration award in her favor. In February 2021, counsel for the Petitioner contacted the

Court to inform the Court that Respondent Credit Suisse Securities (USA) LLC did not intend to

oppose the petition, because the underlying arbitration involved expungement of customer

complaints and only nominally named Credit Suisse as a respondent. Following that

communication, the Court entered an order stating that it would deem the petition unopposed if

Credit Suisse did not oppose the petition within sixty days. 0kt. No. 6. Pirouzian filed proof of

service of the petition and the Court's prior order. Credit Suisse has not entered an appearance or

opposed the petition, and so the Court deems it unopposed. The Court sees no basis to disturb the

arbitrator's reasoned award. Pirouzian's unopposed petition to confirm the arbitration award is

GRANTED; accordingly, the case is closed.

Dated: New York, New York
       July 2, 2021

                                                        RUBY J. KRAJICK

                                                              Clerk of Court
                                               BY:
